[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-11111         ELEVENTH CIRCUIT
                                                      MARCH 26, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                 D. C. Docket No. 08-00205-CR-1-VEH-TMP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CEDRIC DEMONTE TRAMMELL,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (March 26, 2010)

Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:

     Jeffrey D. Bramer, appointed counsel for Cedric Demonte Trammell in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Trammell’s

conviction and sentence under Count Three are AFFIRMED.




                                           2